DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented for Examination.
This Office action is Non-Final.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 07/02/2019 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wellman et al. (US 2017/0106532 A1) hereinafter “Wellman”, further in view of Romay et al. (“Template-Based Manipulation in Unstructured Environments for Supervised Semi-Autonomous Humanoid Robots,” November 18-20, 2014) hereinafter “Romay”.
With respect to claims 1, 7 and 13, the Wellman reference teaches a processor-implemented method, robotic agent and non-transitory computer readable medium for action planning in a robotic network [see Abstract, disclosing robotic arms or manipulators can be utilized to grasp inventory items within an inventory system], the processor-implemented method, robotic agent and non-transitory computer readable medium comprising:
assigning at least one goal to at least one robot in the robotic network, via one or more hardware processors [see ¶0071, disclosing automated grasping of inventory items 40 and/or other objects within an inventory system 10];
collecting the assigned at least one goal, via the one or more hardware processors, by a robotic agent of the at least one robot [see ¶0019 and Fig. 1, disclosing an inventory system 10 having a robotic arm or manipulator 12 configured to grasp inventory items 40; also, see ¶0023, disclosing management module 15 may select components of inventory system 10 to perform these tasks and communicate appropriate commands and/or data to the selected components to facilitate completion of these operations];
decomposing the at least one goal to a plurality of sub-goals, via the one or more hardware processors, by the robotic agent [see ¶0032,disclosing in operation, management module 15 selects appropriate components to complete particular tasks and transmits task assignments 18 to the selected components to trigger completion of the relevant tasks; Each task assignment 18 defines one or more tasks to be completed by a particular component. These tasks may relate to the retrieval, storage, replenishment, and counting of inventory items and/or the management of mobile drive units 20, inventory holders 30, inventory stations 50 and other components of inventory system 10. Depending on the component and the task to be completed, a particular task assignment 18 may identify locations, components, and/or actions associated with the corresponding task and/or any other appropriate information to be used by the relevant component in completing the assigned task; see ¶0072, disclosing the database query module 715 can access information from the item database 37 and/or the item gripping database 36 of FIG. 1, such as based on the information from the attribute detection module 710 or other modules described herein; The human-based grasping strategy module 720 handles requests and receipt of any human input for grasping strategy, such as at 54 in FIG. 1; The constraints module 725 can provide information about constraints to available grasping strategies from various sources, such as information about where an item grasped by a robotic arm 12 is to be placed; The grasping strategy selection module 730 may select and/or determine a grasping strategy to be provided to a robotic arm 12 for a particular grasping action];
for each sub-goal:
identifying at least one target and at least one action on the target, as requirements corresponding to the sub-goal [see ¶0072, disclosing the grasping strategy selection module 730 may select and/or determine a grasping strategy to be provided to a robotic arm 12 for a particular grasping action, such as based on information from other modules described herein; The grasping strategy instruction module 735 can provide the instructions embodying the grasping strategy selected by the grasping strategy selection module 730 to the robotic arm 12 for a particular grasping action; The grasping strategy evaluation module 740 can receive information about a grasping action performed in response to instructions provided by the grasping strategy instruction module 735 and evaluate a success of the grasping strategy for the item or attributes of the item involved in the particular grasping action];
identifying a plurality of attributes [see ¶0073, disclosing the attribute detection module 710 can receive information from imaging devices or optical sensors to determine physical characteristics, such as size, shape, position, orientation, and/or surface characteristics (e.g., how porous and/or slippery the item is based on the surface appearance)] corresponding to the at least one target [i.e., object to be grasped], comprising:
fetching said plurality of attributes from a local database of the robot, if said plurality of attributes are available in the local database [see ¶0077, disclosing the database query module 715 may additionally or alternatively access records about items from a database, such as from the item database 37 of FIG. 1];
obtaining said plurality of attributes dynamically based on at least one real-time input obtained based on perception of the at least one robot [see ¶0020, disclosing the sensor package 16 includes one or more sensors (of like or varying type) arranged to detect the item 40 while the item 40 is being maintained by the grasping environment 14; The sensor package 16 communicates detected attributes (as at 46), such as weight, geometric characteristics (e.g., size, position, or orientation), electrical conductivity, magnetic properties, surface characteristics (e.g., how slippery or porous the item is), deformability, and/or structural integrity of the item 40, to the controller 32];
identifying a set of attributes corresponding to the at least one action [see ¶0073, disclosing the attribute detection module 710 can interact with any number and/or type of sensors to determine attributes of an item to be grasped. For example, the attribute detection module 710 can receive information from imaging devices or optical sensors to determine physical characteristics, such as size, shape, position, orientation, and/or surface characteristics (e.g., how porous and/or slippery the item is based on the surface appearance)], comprising:
fetching said set of attributes from the local database of the at least one robot, if said set of attributes are available in the local database [see ¶0077, disclosing the database query module 715 may additionally or alternatively access records about items from a database, such as from the item database 37 of FIG. 1]; and
obtaining said set of attributes dynamically based on at least one real-time input obtained based on perception of the at least one robot, if the set of attributes are not available in the local database [see ¶0020, disclosing the sensor package 16 includes one or more sensors (of like or varying type) arranged to detect the item 40 while the item 40 is being maintained by the grasping environment 14; The sensor package 16 communicates detected attributes (as at 46), such as weight, geometric characteristics (e.g., size, position, or orientation), electrical conductivity, magnetic properties, surface characteristics (e.g., how slippery or porous the item is), deformability, and/or structural integrity of the item 40, to the controller 32] and the global database;  (emphasis added)
determining capability of the at least one robot, in terms of at least one specification of the at least one robot, by querying a robot capability knowledge base [see ¶0080, disclosing as to end effectors identified in a grasping strategy, the robotic arm 12 may include one or more end effectors and may be capable of utilizing multiple end effectors in conjunction with one another or as alternatives to one another]; and 
generating an action plan corresponding to the collected at least one goal [see ¶0085, disclosing the grasping strategy selection module 730 can determine a grasping strategy for a particular item; For example, the grasping strategy selection module 730 may utilize information from any or all of the attribute detection module 710, the database query module 715, the human-based grasping strategy module 720, the constraints module 725, and the grasping strategy evaluation module 740 to determine a grasping strategy for a particular item and the environments in which the item is to be grasped, moved, and/or released], based on (i) the set of attributes corresponding to the at least one action [see ¶0085], (ii) the plurality of attributes corresponding to the at least one target [see ¶0085], (iii) the determined capability of the at least one robot [see ¶0085], (iv) data pertaining to an environment in which the at least one robot is deployed [see ¶0085], and (v) data pertaining to at least one algorithm to be executed by the at least one robot for executing the action plan [see ¶0085].
	Wellman teaches the processor-implemented method, robotic agent and non-transitory computer readable medium.
	Wellman does not teach it comprises:
fetching said plurality of attributes from a global database of the at least one robot, if said plurality of attributes are not available in the local database of the at least one robot, and are available in the global database; and
fetching said set of attributes from the global database of the at least one robot, if said set of attributes are not available in the local database of the at least one robot, and are available in the global database.
	However, Romay discloses the above in sections I and III as an extensive database in the form of world model, i.e., if we consider a fully autonomous robot navigating and interacting in an unconstrained environment, the capabilities of this robot should include extensive databases of information about possible objects of interest to be found, highly efficient grasping algorithms and the ability to react to unforeseen situations, which are still unsolved problems.
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify Wellman with the teachings as disclosed by Romay.  Doing so would have enhanced the Wellman by allowing it to accurately model the operational area of the robots of the inventory system 10.
With respect to claims 2, 8 and 14, the combination of Wellman and Romay discloses the processor-implemented method, robotic agent and non-transitory computer readable medium of claims 1, 7 and 13, as referenced above.  The combination further teaches wherein the plurality of attributes corresponding to the at least one target comprises of at least one object attribute representing at least one characteristic of the at least one target [Wellman, see ¶0020, disclosing the detected attributes may also include a unique identifier of the item 40, such as a barcode- or RFID-encoded serial number. Based on the detected attributes, the controller 32 may access (as at 49) the item database 37, such as to access a record for the inventory item 40].
With respect to claims 3, 9 and 15, the combination of Wellman and Romay discloses the processor-implemented method, robotic agent and non-transitory computer readable medium of claims 1, 7 and 13, as referenced above.  The combination further teaches wherein the set of attributes corresponding to the at least one action comprises of a navigation plan [Wellman, see ¶0060, disclosing this drive agent may be responsible for requesting and receiving tasks, requesting and receiving routes, transmitting state information associated with mobile drive unit 20, and/or otherwise interacting with management module 15 and other components of inventory system 10 on behalf of the device that physically houses drive module 120, docking actuator 130, and the other appropriate components of mobile drive unit 20] and a manipulation plan [Wellman, see ¶0020, disclosing the controller 32 can provide instructions to the robotic arm 12 for gripping the item 40 based on the gripping strategy accessed from the gripping database at 36 (e.g., at 52)].
With respect to claims 4, 10 and 16, the combination of Wellman and Romay discloses the processor-implemented method, robotic agent and non-transitory computer readable medium of claims 3, 9 and 15, as referenced above.  The combination further teaches wherein the navigation plan is used for the at least one robot to reach the at least one target [Wellman, see ¶0036, disclosing as one specific example of such interaction, management module 15 is responsible, in particular embodiments, for planning the paths mobile drive units 20 take when moving within workspace 70 and for allocating use of a particular portion of workspace 70 to a particular mobile drive unit 20 for purposes of completing an assigned task].
With respect to claims 5, 11 and 17, the combination of Wellman and Romay discloses the processor-implemented method, robotic agent and non-transitory computer readable medium of claims 3, 9 and 15, as referenced above.  The combination further teaches wherein the manipulation plan comprises data pertaining to at least one action to be performed on the at least one target, by the at least one robot [Wellman, see ¶0072, disclosing the grasping strategy selection module 730 may select and/or determine a grasping strategy to be provided to a robotic arm 12 for a particular grasping action].
With respect to claims 6, 12 and 18, as modified the combination of Wellman and Romay discloses the processor-implemented method, robotic agent and non-transitory computer readable medium of claims 1, 7 and 13, as referenced above.  The combination further teaches herein the global database comprises of:
i. a world model database comprising: 1) an environment map, 2) data pertaining to facility description, and one or more point cloud templates [Romay, sections I and III as an extensive database in the form of world model, i.e., if we consider a fully autonomous robot navigating and interacting in an unconstrained environment, the capabilities of this robot should include extensive databases of information about possible objects of interest to be found, highly efficient grasping algorithms and the ability to react to unforeseen situations, which are still unsolved problems];
ii. an object template database comprising data pertaining to 1) object description of one or more objects [Wellman, see ¶0020, disclosing the item database 37, such as to access a record for the inventory item 40. The record can include information about attributes of the item, such as weight, size, shape, or other physical characteristics of the item. Based on the record from the item database 37], 2) at least one feature and at least one template describing one or more characteristics of the one or more objects [Wellman, see ¶0076, disclosing as an illustrative example, detected attributes may indicate whether a coffee mug identified by an RFID reader is wrapped in plastic wrap or in a box, which may impact a grasping strategy for gripping the coffee mug. As another illustrative example, a book from one supplier may have the same barcode as a disc from another supplier, and a camera or other optical imaging device may provide information about the size of the detected object in order to distinguish between the two possibilities];
iii. task description database [Wellman, see ¶0077 and Fig. 1, disclosing item grasping database 36], comprising data pertaining to 1) data pertaining to description of one or more tasks [Wellman, see Fig. 8, disclosing select approach], and 2) mapping of the task descriptions with features of the environment and at least one object [Wellman, see ¶0083 and Fig. 8, disclosing in general, the constraints module may provide information about a grasping or receiving environment for the grasped item, such as tray types available for initial presentation for grasping, a size of a receptacle or a receiving zone, a location of a receptacle or receiving zone (such as on the ground, three feet off the ground, five feet from the grasping environment, etc.), a type of receiving environment (such as a tray, shipping box, inventory holder, etc.), a designated orientation of the grasped item when released in the receiving environment (such as if the grasped item is to be presented to a human operator in a particular ergonomically compliant orientation or if the item is to be placed in a particular orientation to facilitate subsequent automated actions)];
iv. robot description database, comprising data pertaining to 1) robot model [Wellman, see ¶0032, disclosing in operation, management module 15 selects appropriate components to complete particular tasks and transmits task assignments 18 to the selected components to trigger completion of the relevant tasks], 2) one or more components of the robot [Wellman, see Fig. 8, disclosing the type of selected end effector 814], 3) and specification representing one or more capability of the robot to perform one or more tasks [Wellman, see ¶0084, disclosing constraints module 725]; and
v. data pertaining to one or more algorithms to be executed as part of handling one or more goals by the at least one robot [Wellman, see ¶0079, disclosing the approach identified in a grasping strategy may include a direction from which the robotic arm is to approach the item (e.g., from above, from a side, from an angle) and/or a sequence of motions by which the robotic arm is to perform a particular grasping operation, which may include reaching the target item, grasping the target item, moving the target item to a target location, and/or releasing the target item in the target location].

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brazeau et al. teaches determination of removal strategies.
Nagarajan et al. (‘418) teaches grasping of an object by a robot based on grasp strategy determined using machine learning model(s).
Nagarajan (‘318) teaches robot interaction with objects based on semantic information associated with embedding spaces.
Young et al. (‘547) teaches crowd sourced mapping with robust structural features.
Wang et al. teaches a methods and apparatus for optimizing a target working line.
Aichele et al. teaches training robots to execute actions in physics-based virtual environment.
Young et al. (‘400) teaches crowd sourced mapping with robust structural features.
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563. The examiner can normally be reached M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE A CASANOVA/Primary Examiner, Art Unit 2165